Title: Engelbert François van Berckel to John Adams: A Translation, 19 March 1782
From: Berckel, Engelbert François van
To: Adams, John



Amsterdam, 19 March 1782

Mrs. Van Berckel, who could not have expected that the illustrious anonymous one would bestow such a great distinction on her, has the honor to show her gratitude toward him. The note that accompanies this letter will very much serve as a sweet reminder of this happy day when unbreakable ties were made between the republic of the United States of America and this city, as well as binding ties of friendship between respective individuals.
The consideration you have shown me in this same letter is made even more precious by its sincerity. Therefore, as far as I am concerned, if these efforts, which I have been able to set in motion for the advancement of the union between the two republics, have been received so favorably, how ardent my wishes would be that the said day mark its perfect accomplishment, as well as the alliances which firmly establish friendship, liberty, and independence of the two countries.

Meantime, I have the honor to show the most distinguished consideration for the illustrious anonymous one, and the most veneration for his respectable country.
E. F. Van Berckel

